FILED
                             NOT FOR PUBLICATION                            JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZHONG LI,                                        No. 09-73007

               Petitioner,                       Agency No. A096-063-340

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Zhong Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. Don v. Gonzales, 476 F.3d 738, 741 (9th Cir.

2007). Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and

deny in part the petition for review.

      We decline to consider the new evidence Li attaches to his opening brief

because our review is limited to the administrative record underlying the IJ’s

decision. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      We lack jurisdiction to consider the agency’s time-bar finding because the

facts concerning Li’s entry into the United States are disputed. See Ramadan v.

Gonzales, 479 F.3d 646, 648-54 (9th Cir. 2007). We also lack jurisdiction to

review Li’s contentions regarding a pattern or practice of persecution against

Christians in underground churches, his violation of China’s exit laws, and his

conduct outside China because Li did not raise these issues to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the agency’s adverse credibility finding based

on inconsistent testimony regarding whether Li was physically mistreated during

his third interrogation. See Pal v. INS, 204 F.3d 935, 939-40 (9th Cir. 2000)

(adverse credibility finding supported where inconsistencies between testimony

and application regarding injuries received during assaults went to heart of claim).

Accordingly, in the absence of credible testimony, we deny the petition as to Li’s


                                          2                                      09-73007
withholding of removal claim. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      Finally, we reject Li’s CAT claim because it is based on the same statements

the agency found not credible, and the record does not otherwise compel a finding

it is more likely than not Li would be tortured by or with the acquiescence of the

government if returned to China. See id. at 1156-57.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   09-73007